UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 16-7107


JOHN LEWIS WRAY, JR.,

                  Petitioner - Appellant,

          v.

FRANK L. PERRY,

                  Respondent - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.   Frank D. Whitney,
Chief District Judge. (1:16-cv-00055-FDW)


Submitted:   December 16, 2016              Decided:   January 18, 2017


Before KING, AGEE, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Lewis Wray, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        John Lewis Wray, Jr., seeks to appeal the district court’s

order    dismissing       as    successive        his    28     U.S.C.      § 2254    (2012)

petition.      The order is not appealable unless a circuit justice

or    judge   issues      a    certificate        of    appealability.          28    U.S.C.

§ 2253(c)(1)(A) (2012).            A certificate of appealability will not

issue     absent     “a       substantial     showing         of      the   denial    of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).                 When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating          that   reasonable         jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El      v.   Cockrell,         537 U.S. 322,    336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                              Slack,
529 U.S. at 484-85.

        We have independently reviewed the record and conclude that

Wray has not made the requisite showing.                      Accordingly, we deny a

certificate of appealability, deny leave to proceed in forma

pauperis,     and    dismiss       the    appeal.          We      dispense    with    oral

argument because the facts and legal contentions are adequately



                                              2
presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3